Citation Nr: 0212043	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-16 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
musculoskeletal disabilities of the ankles, knees, hips, 
wrists, arms, shoulders and spine, rhinitis/sinusitis, 
bronchitis, disability manifested by enlarged tonsils, blood 
disorder, headaches, and gingivitis.

2.  Entitlement to service connection for bilateral foot 
disability, manifested by bunions, calluses and corns; weight 
gain; disability manifested by dry mouth; disability 
manifested by ovarian pain; disability manifested by pelvic 
pain; gout; hemorrhoids; herpes and a kidney disorder.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected right eye disability.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected fibrocystic breast disease.


(The issue of entitlement to service connection for 
psychiatric disability will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of March 2000 and June 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which denied the veteran's claims 
of entitlement to service connection for numerous claimed 
disabilities.  The March 2000 RO decision also denied, in 
pertinent part, the veteran's claims of entitlement to 
increased disability ratings for a right eye scar and for 
fibrocystic breast disease.  Finally, that decision denied a 
compensable rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable disabilities.


Subsequent to the March 2000 RO decision, service connection 
was granted for several claimed disabilities.  A March 2001 
rating decision granted entitlement to service connection for 
pes planus as well as hypothyroidism, Grave's disease [later 
recharacterized as hypothyroidism, Grave's disease, with 
sleep disorder and digestive condition].  A December 2001 
rating decision granted entitlement to service connection for 
arthritis of the left great toe.  Compensable disability 
ratings were assigned.  Consequently, issues of entitlement 
to service connection for a thyroid disability, digestive 
disability, sleep disability and certain aspects of the 
claimed bilateral foot disability, as well as entitlement to 
a compensable evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324 (2001) have been resolved will not be further 
addressed in this decision.

Additional development

The Board is undertaking additional development on the issue 
of entitlement to service connection for psychiatric 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to 
be codified at 38 C.F.R. § 20.903.]  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  In a January 1992 rating decision, VA denied the 
veteran's initial claims of entitlement to service connection 
for disabilities of the ankles, knees, hips, wrists, arms, 
shoulders, and spine, as well as for rhinitis/sinusitis, 
bronchitis, disability manifested by enlarged tonsils, a 
blood disorder, headaches, and gingivitis.  The veteran did 
not appeal that decision.

2.  Evidence submitted since the January 1992 denial of the 
veteran's claims does not bear directly and substantially 
upon the specific matter under consideration.  The evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.   

3.  Bilateral foot disability, to include bunions, calluses 
and corns, weight gain, disability manifested by dry mouth, 
disability manifested by ovarian pain, disability manifested 
by pelvic pain, gout, hemorrhoids, and a kidney disorder are 
not shown to be chronic disabilities originating in service.

4.  Genital herpes originated in service.

5.  The veteran's right eye disability does not cause any 
functional impairment.

6.  The veteran's fibrocystic breast disease does not cause 
any functional impairment.


CONCLUSIONS OF LAW

1.  The evidence received since the January 1992 denial of 
service connection for disabilities of the ankles, knees, 
hips, wrists, arms, shoulders, and spine, as well as for 
rhinitis/sinusitis, bronchitis, disability manifested by 
enlarged tonsils, a blood disorder, headaches, and 
gingivitis, is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

2.  The January 1992 decision denying service connection for 
the disabilities noted above is final and the claims are not 
reopened.  38 U.S.C.A. §  7105 (West 1991); 38 C.F.R. §§  
3.104(a), 20.302, 20.1103 (2001). 

3.  Bilateral foot disability, to include bunions, calluses 
and corns; a disability manifested by weight gain; disability 
manifested by dry mouth; disability manifested by ovarian 
pain; disability manifested by pelvic pain; gout; 
hemorrhoids; and a kidney disorder were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

4.  Genital herpes was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303 (2001).

5.  The criteria for a compensable evaluation for a service-
connected right eye disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.84a, 
Diagnostic Code 6003 (2001).

6.  The criteria for a compensable evaluation for service-
connected fibrocystic breast disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.31, 
4.116, Diagnostic Codes 7699-7626 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to have reopened and granted several 
service connection claims which were previously denied; 
entitlement to service connection for a number of other 
disabilities; and compensable evaluations for service-
connected right eye scar and breast disease.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then analyze the veteran's claims 
and render a decision.  As noted above, the issue of 
entitlement to service connection for a psychiatric 
disability will be the subject of additional development and 
will not be adjudicated in this decision. 

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows:  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  
 
In the March 2000 RO rating decision, service connection was 
denied for a number of claimed disabilities on the now-
obsolete basis that they were not well grounded.  The 
December 2001 Supplemental Statement of the Case, however, 
rectified this problem by readjudicating those claims on the 
basis of the current standard.  In its decision below, the 
Board will likewise apply the current standard of review. 

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to each of the issues on 
appeal.  The Board observes that the veteran was informed in 
the June 2000 Statement of the Case and the December 2001 
Supplemental Statement of the Case of the relevant law and 
regulations and the types of evidence that could be submitted 
by her in support of her claims.  In April 2001, the RO sent 
the veteran a letter which set forth in detail the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed that if she wanted VA 
to assist her in obtaining any medical records on her behalf, 
she should "complete the enclosed VA Form 21-4142(s) for 
treatment provided by all health care providers for these 
claimed conditions."  The veteran did not identify any such 
evidence. 

The Board believes that with respect to cases such as this, 
involving the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed, the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, it is clear 
that the veteran has received ample notice of what is 
required to reopen her claims via both the Statement of the 
Case and the Supplemental Statement of the Case.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.

The record contains service medical records and post service 
treatment and examination reports related to the issues on 
appeal, including VA examinations in April 2001.  The Board 
believes that the record contains sufficient medical evidence 
with which it may render informed decisions on the issues on 
appeal.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims, including at 
her August 2000 RO hearing. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to service connection for the previously denied 
issues noted above has been developed in conformity with the 
spirit of the VCAA.  Accordingly, the Board will proceed to a 
decision as to the issues on appeal. 

This case involves fifteen issues.  For the sake of 
simplicity and to avoid repetition, the Board has chosen to 
address certain groupings of issues simultaneously.  

Whether new and material evidence has been received to reopen 
previously denied claims for service connection for 
disabilities of the ankles, knees, hips, wrists, arms, 
shoulders, and spine, as well as for rhinitis/sinusitis, 
bronchitis, disability manifested by enlarged tonsils, a 
blood disorder, headaches, and gingivitis.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.





Factual Background

The "old" evidence

Evidence on file prior to January 1992 consists of the 
veteran's service medical records and December 1991 VA 
examination reports.

The veteran's service medical records reveal that the 
veteran's complaints during service included musculoskeletal 
pain, respiratory disability, headaches, and gingivitis.  

On VA examination in December 1991, it was noted that despite 
complaints of multiple joint pain, no musculoskeletal 
disability was found.  Specifically, the diagnoses were that 
the veteran's ankles, knees, wrists, arms, shoulders, back, 
respiratory system, gingivitis, and headaches were 
asymptomatic and did not cause any functional impairment.  A 
complete blood count was were within normal limits.  The 
veteran had slightly enlarged tonsils, which were 
asymptomatic.  It was noted on a separate examination in 
December 1991 that the veteran's asymptomatic hypertrophy of 
the tonsils had begun prior to service and that the veteran 
had allergic rhinitis in the fall and spring, which was 
reasonably well controlled with the use of antihistamines, 
decongestants, and cortisone nasal spray.

The January 1992 RO rating decision

By rating action dated in January 1992, the RO denied 
entitlement to service connection for disabilities of the 
ankles, knees, hips, wrists, arms, shoulders, and spine, as 
well as for rhinitis/sinusitis, bronchitis, disability 
manifested by enlarged tonsils, a blood disorder, headaches, 
and gingivitis.  The veteran was notified of the decision 
later in January 1992.  She did not timely appeal.




The additional evidence

In September 1999, the veteran requested that the previously 
denied claims noted above be reopened.  Evidence submitted 
since the January 1992 denials consists of treatment records 
beginning in May 1993, VA examination reports dated in 
October 1999 and April and May 2001, and a transcript of the 
veteran's personal hearing conducted at the RO in August 
2000.

Treatment records beginning in May 1993 reveal various 
medical problems, including musculoskeletal sprain/strain 
(May 1995); right knee bursitis and degenerative change 
(March 1996); sinusitis (September 1996); gout of the left 
knee (June 1997); and unspecified anemia (May 1999).

It was noted on VA examination in April 2001 that tendonitis 
of the ankles, knees, hips, arms, shoulders, low back, and 
wrists all appeared to be transient conditions involving 
subjective complaints with no abnormality found on physical 
examination and X-rays.  Diagnoses also included a blood 
disorder or anemia well controlled by taking iron 
supplements; no evidence of any neurological disease 
specifically causing headaches, which could be described as 
tension cephalalgia; no evidence of any active oral disease 
involving gingivitis; no evidence of bronchitis on physical 
examination, including pulmonary function studies, with the 
most likely cause of the problems related to slight postnasal 
drip apparently related to seasonal rhinitis, with no 
evidence of active infection or sinus condition.  X-rays of 
the ankles, knees, hips, wrists, shoulders, lumbosacral spine 
and chest were considered normal.

Analysis

The veteran has petitioned to reopen multiple claims which 
were previously denied by the rating decision in January 
1992.  The veteran was notified of that decision by letter 
later that month.  She did not timely appeal that decision.  
Because the veteran did not appeal that decision within the 
requisite time, it became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).
The veteran has recently attempted to reopen her claims of 
entitlement to service connection for disabilities of the 
ankles, knees, hips, wrists, arms, shoulders and spine, as 
well as claims for service connection for rhinitis/sinusitis, 
bronchitis, disability manifested by enlarged tonsils, a 
blood disorder, headaches and gingivitis. 

As discussed above, in order for the veteran's claims to be 
reopened, new and material evidence must be submitted.  The 
Board additionally observes that there must be new and 
material evidence as to any aspect of the veteran's claim 
which was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

The Board will review the new evidence in accordance with the 
findings in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  In 
that case it was held that decisions as to whether evidence 
can be considered as new and material must now be based on a 
factual determination as to whether the evidence is new (not 
merely cumulative or redundant) and material (relevant and 
probative with respect to an issue) and so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board in essence must determine if the new 
evidence bears directly on the reasons for the prior denial 
of the issue and is so significant that it must be 
considered.

The previous denial of the veteran's claims in January 1992 
was based on the absence of post-service medical evidence of 
chronic disability.  The medical evidence received by VA 
since January 1992 is not new and material in that no 
specific disability of the ankles, disability of the knees, 
disability of the hips, disability of the wrists, disability 
of the arms, disability of the shoulders, disability of the 
spine, rhinitis/sinusitis, bronchitis, disability manifested 
by enlarged tonsils, blood disorder, headaches, or gingivitis 
has been identified.  The April 2001 VA examination report 
makes it clear that despite the veteran's complaints of 
musculoskeletal pain, no musculoskeletal disability was 
diagnosed.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  Although it was noted in March 1996 that X-rays of 
the right knee showed minimal degenerative changes, X-rays of 
the knees in April 2001 were considered to be within normal 
limits.

The Board further observes that to the extent that any 
claimed disability in fact does exist (and as indicated above 
the medical evidence does not so demonstrated), the 
additionally added evidence does not serve to establish that 
such was related to any injury or disease in service.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative]. 

The veteran's own statements, including those made at her 
August 2000 RO hearing, cannot be used to establish either a 
current disability or a nexus.  It is now well-established 
that a layperson without medical training is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

In short, the additionally added evidence essentially 
consists of reports of various physical complaints voiced by 
the veteran without any underlying diagnoses.  This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.  See 38 C.F.R. 
§ 3.156; Hodge, supra.  The veteran has not submitted 
competent medical evidence which serves to establish the 
existence of disability of the ankles, disability of the 
knees, disability of the hips, disability of the wrists, 
disability of the arms, disability of the shoulders, 
disability of the spine, rhinitis/sinusitis, bronchitis, 
disability manifested by enlarged tonsils, blood disorder, 
headaches, or gingivitis.  Consequently, the Board finds that 
new and material evidence, that is evidence that is relevant 
and probative as to whether a chronic disability involving 
any of the conditions previously denied by VA in January 1992 
currently exists, has not been received since January 1992.   

Therefore, in the absence of  new and material evidence, the 
veteran's claims of service connection for disability of the 
ankles, disability of the knees, disability of the hips, 
disability of the wrists, disability of the arms, disability 
of the shoulders, disability of the spine, 
rhinitis/sinusitis, bronchitis, disability manifested by 
enlarged tonsils, blood disorder, headaches, and gingivitis 
are not reopened.  The benefits sought on appeal remain 
denied.

Entitlement to service connection for bilateral foot 
disability manifested by  bunions, calluses and corns; a 
disability manifested by weight gain; a disability manifested 
by dry mouth; a disability manifested by ovarian pain; a 
disability manifested by pelvic pain; gout; hemorrhoids; 
herpes; and a kidney disability.

Factual Background

A review of the veteran's service medical records reveals the 
veteran was 56 inches tall and weighed 144 pounds on entrance 
examination in October 1971.  Protein in the urine was shown 
in October 1975 and July 1987.  Her weight was 152 pounds in 
June 1979; 149 pounds in November 1984; and 160 pounds in 
September 1988.  Hemorrhoids were diagnosed in June 1989.  
The veteran complained on March 1990 that she sometimes felt 
dry and dehydrated.  She weighed 160 pounds on discharge 
examination in August 1991.  Recent weight gain and foot 
trouble were noted on the veteran's August 1991 discharge 
medical history report.  

The veteran weighed 155 pounds on VA examination in December 
1991.  

Outpatient treatment records dated from May 1993 to April 
2000 reveal that a September 1995 pelvic ultrasound showed a 
small left ovarian cyst.  The veteran complained of chronic 
left pelvic pain in March 1996.  She complained in April 1996 
of anal irritation; examination did not reveal any overt 
hemorrhoids.  A notation of gout of the left knee in June 
1997.  Chronic renal insufficiency was noted in May and July 
1999.  

In August 2000, the veteran testified at a personal hearing 
at the RO that her various problems began in service.  

On general VA medical examination in April 2001, the veteran 
weighed 165 pounds.  No protein was found on urinalysis.  
After physical examination, the examiner concluded that there 
was no current evidence of an active kidney disorder and that 
glomerulonephritis could have been the cause of the protein 
found in the veteran's urine in service, that there was no 
evidence of any significant weight gain or variation in 
weight, that there was no evidence of clinical signs of 
dehydration of the mouth or abnormal lack of secretions, that 
the veteran's pelvic pain was likely due to pain on 
ovulation, that there was no physical or laboratory findings 
suggestive of gout, and that the veteran did not report any 
current problem with hemorrhoids.

Analysis

Preliminary matters

As indicated above, service connection has been granted for 
pes planus and for arthritis of the left great toe.  The only 
issue on appeal with respect to the veteran's feet is the 
matter of entitlement to service connection for bunions, 
calluses and corns.

As an additional preliminary matter, although an issue on 
appeal was characterized as entitlement to service connection 
for herpes zoster/shingles, it appears from the record, 
including the medical evidence, that the issue was too 
narrowly defined, and that it should encompass herpes of 
various forms, to include herpes simplex and/or genital 
herpes.





Discussion

The law and regulations generally pertaining to service 
connection have been reviewed by the Board above.  In order 
to establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  For reasons expressed immediately 
below, with the exception of herpes, the veteran's claims 
fail based on the lack of at least two of the Hickson 
elements.

The veteran's service medical records do not reveal any 
complaints, findings, or diagnosis of bilateral foot 
disability, to include bunions, calluses or corns, 
significant weight gain, disability manifested by dry mouth, 
disability manifested by ovarian pain, disability manifested 
by pelvic pain, gout, or a chronic kidney disorder, including 
on final service discharge evaluation in August 1991.  The 
initial notation of any of those disabilities was not until 
September 1995, almost four years after service discharge, 
when an ovarian cyst was discovered.  Gout of the left knee 
was noted in June 1997, and renal insufficiency was noted in 
May and July 1999.  Moreover, there is no post-service 
medical evidence linking any current disability with service.  
In fact, it was concluded on VA examination in April 2001 
that there was no current evidence of active kidney disorder, 
that there was no evidence of any significant weight gain or 
variation in weight, that there was no evidence of clinical 
signs of dehydration of the mouth, and that there were no 
physical or laboratory findings suggestive of gout.  Despite 
the notation that the veteran had glomerulonephritis in 
service, as evidenced by protein in her urine, there is no 
post-service evidence of glomerulonephritis.  Although 
hemorrhoids were noted in service in June 1989, they were not 
noted on discharge medical evaluation in August 1991, and the 
veteran did not report any current problem with hemorrhoids 
on VA examination in April 2001.  With respect to the issues 
of service connection for disability manifested by ovary or 
pelvic pain, neither the ovarian cyst found in September 1995 
nor the pain on ovulation noted in April 2001 was reported to 
be related to service.
The only evidence on file in support of the veteran's claim 
for service connection for bilateral foot disability, to 
include bunions, calluses or corns, significant weight gain, 
disability manifested by dry mouth, disability manifested by 
ovarian pain, disability manifested by pelvic pain, gout, or 
a chronic kidney disorder, are lay statements from the 
veteran and the veteran's August 2000 hearing testimony.  
However, as noted above, lay persons without medical 
training, which includes the veteran, are not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu at 494-5.  
Consequently, service connection for bilateral foot 
disability, to include bunions, calluses or corns, 
significant weight gain, disability manifested by dry mouth, 
disability manifested by ovarian pain, disability manifested 
by pelvic pain, gout, or a chronic kidney disorder, is not 
warranted.

Herpes

With respect to the claim for service connection for herpes, 
the Board notes that the veteran's service medical records 
show treatment for a herpes-like lesion of the left labia in 
May 1976.  Herpes was the impression in September 1977.  The 
impression in October 1984 was herpetiform lesions resolving, 
history of compatible with herpes zoster, recurrent.  
Outpatient treatment records dated in October 1996 reveal 
herpes vulvovaginitis.  

The veteran indicated on VA examination in April 2001 that 
she had a history of lesions in the sacral and vaginal areas 
since service with an outbreak of genital herpes 
approximately one month prior to examination.  The examiner 
concluded that there did not appear to be any evidence of 
herpes zoster or shingles, that the service diagnosis of 
herpes zoster/shingles in service was a misdiagnosis, that 
there was evidence of genital herpes in service, and that it 
was more likely than not that her condition is genital 
herpes.  

Since there is medical evidence, including a VA physician's 
nexus opinion, that the veteran has had genital herpes since 
service, the Board concludes that all three Hickson elements 
have been satisfied and that service connection for genital 
herpes is warranted.  Since there is no recent medical 
evidence that the veteran has herpes zoster/shingles, and 
there is a recent medical opinion that the service diagnosis 
of herpes zoster/shingles was a misdiagnosis, service 
connection for herpes zoster/shingles is not warranted.

Entitlement to increased (compensable) evaluations for 
service connected scar of the right eye and fibrocystic 
breast disease.

Generally relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Service connection for a right eye scar and fibrocystic 
breast disease was established in the January 1992 rating 
decision.  The Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2001).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Right eye disability

Schedular criteria

The veteran's service-connected right eye disability is 
evaluated as noncompensable under 38 C.F.R. § 4.84, 
Diagnostic Code 6003 for iritis.  She has complained of 
continued eye pain, including at her RO hearing in August 
2000 (hearing transcript page 28).

According to Diagnostic Code 6009, ratings for unhealed eye 
injuries and other diseases of the eyes listed in Diagnostic 
Codes 6000 through 6008 (uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage and detachment of the retina), in chronic form, 
are to be rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6003, 6009 
(2001).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2001).

Factual background

Service medical records for October 9, 1985 reveal that the 
veteran complained of pain in the right eye after being hit 
in the eye with a paddle ball while at the gym; traumatic 
iritis of the right eye was diagnosed.  The following day, 
the veteran was seen for follow-up and said that she was 
feeling better.  She saw occasional "cells" that obscured 
her vision in the right eye and the eye was light sensitive.  
Visual acuity was 20/20 on the right.  The assessment was 
resolving iritis of the right eye.  The assessment on October 
15, 1985 was cleared iritis.  Uncorrected distant visual 
acuity was 20/20 in the right eye on discharge examination in 
August 1991; a faded scar of the right eye was noted.  VA 
examination in December 1991 found distant visual acuity in 
the right eye to be 20/20.  

The rating decision in January 1992 granted entitlement to 
service connection for residual scar of the right eye by 
analogy to traumatic iritis.  A noncompensable evaluation was 
assigned under Diagnostic Code 6003.  

Despite complaints of eye pain, itching, and irritation, 
uncorrected distant visual acuity was 20/25 in the right eye 
on VA eye examination in October 1999.  There was no visual 
field deficit.  The diagnosis was of a stable examination.  

Analysis

The veteran's service-connected right eye scar is rated by 
analogy to iritis.  See 38 C.F.R. § 4.20 [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  "Iritis is an 
inflammation of the iris of the eye.  Webster's [Medical Desk 
Dictionary], at 352."  Beaty v. Brown, 6 Vet. App. 532, 534 
(1994). 

As discussed by the Board above, such disability is rated 
based on impairment of visual acuity or field loss, pain, 
rest-requirements or episodic incapacity. Active pathology 
warrants a minimum rating of 10 percent.
The Board is aware of the veteran's complaints of eye 
discomfort.  However, after a review of the medical evidence, 
the Board concludes that VA eye examinations since service 
have indicated that there are no residuals of the service-
connected right eye scar.  Since there are no clinically 
identified symptoms related to the scar, it follows that 
entitlement to a compensable evaluation for the veteran's 
right eye disability is not warranted.  See 38 C.F.R. § 4.31 
(2001).  Although the veteran is competent to report 
symptoms, she is not competent to ascribe those symptoms to a 
particular cause.  It is now well-established that as a 
layperson, the veteran is not qualified to render medical 
opinions regarding matters calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In short, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating is not 
warranted for the veteran's service-connected right eye 
disability.

Fibrocystic breast disease

Schedular criteria

The veteran's service-connected fibrocystic breast disease is 
evaluated as noncompensable under 38 C.F.R. § 4.116, 
Diagnostic Codes 7699-7626 for postoperative residuals of 
breast surgery.  She has complained of continued bilateral 
breast pain, including at her RO hearing in August 2000 
[hearing transcript, page 29].

Diagnostic Code 7626 provides for a noncompensable evaluation 
for wide local excision without significant alteration of 
size or form following a simple mastectomy of one or both 
breasts.  A 30 percent evaluation is assigned following 
simple mastectomy or wide local excision with significant 
alteration of size or form for one breast, a 50 percent is 
assigned when both breasts are involved.  38 C.F.R. § 4.116, 
Diagnostic Code 7626.

Factual background

Service medical records reveal that the veteran complained in 
October 1986 of a five month history of bilateral breast 
pain, and mild fibrocystic disease was noted.  A bilateral 
mammogram in December 1986 revealed bilateral evidence of 
fibrocystic disease without evidence of malignancy.

Rating decision dated in January 1992 granted entitlement to 
service connection for fibrocystic breast disease, which was 
assigned a noncompensable evaluation.  

It was noted on VA examination in December 1991 that the 
veteran's fibrocystic disease was asymptomatic and without 
functional impairment.  Despite the veteran's complaints of 
breast pain on VA evaluation in October 1999, the diagnosis 
was no pathology or clinical evidence of fibrocystic breast 
disease.  VA progress notes dated in April 2001 reveal that a 
March 2001 mammogram was normal; it was noted that there was 
no evidence of fibrocystic breast disease.

Analysis

Since there is no recent medical evidence of fibrocystic 
breast disease, the Board finds that entitlement to a 
compensable evaluation for the veteran's fibrocystic breast 
disease is not warranted under the applicable schedular 
criteria.  

As noted above, although the veteran is competent to report 
symptomatology such as pain, she is not competent is comment 
on medical matters such as the source of such pain.  See 
Espiritu, supra.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for disabilities of the 
ankles, knees, hips, wrists, arms, shoulders, and spine, 
rhinitis/sinusitis, bronchitis, disability manifested by 
enlarged tonsils, a blood disorder, headaches, and gingivitis 
not having been submitted, the claims are not reopened and 
the benefits sought on appeal remain denied.

Entitlement to service connection for bilateral foot 
disability, to include bunions, calluses and corns, weight 
gain, disability manifested by dry mouth, disability 
manifested by ovarian pain, disability manifested by pelvic 
pain, gout, hemorrhoids, and a kidney disorder is denied.

Entitlement to service connection for genital herpes is 
granted.

Entitlement to a compensable evaluation for right eye 
disability is denied.

Entitlement to a compensable evaluation for fibrocystic 
breast disease is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals













IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

